                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


 DELAWARE LIFE INSURANCE
 COMPANY,

           Plaintiff,

 v.
                                                 Case No. 19-CV-1717
 ELIZABETH A. RIEDEL
 as personal representative of
 THE ESTATE OF HERBERT H.
 SEEFELDT, et al.

           Defendants.


      STIPULATION FOR ENTRY OF CONSENT JUDGMENT AND ORDER


       Plaintiff, Delaware Life Insurance Company (“Plaintiff” or “Delaware Life”), filed a

Complaint in Interpleader. (Docket #1.) Plaintiff and Defendants Elizabeth A. Riedel as

personal representative of the Estate of Herbert H. Seefeldt, Beverly R. Seefeldt, Richard W.

Ball, Bryan J. Ball, Jennifer Ball, and Jonathan Ball (collectively “Defendants”), through

counsel, stipulate to the resolution of this action through consent judgment and agree as

follows:

       1.        On or about October 12, 1984, Herbert H. Seefeldt (“Decedent”) purchased a

variable annuity (the “Policy”), Contract No. 505105100135163 that provided certain death

benefits (“Death Benefits”).

       2.        Decedent named Richard W. Ball and Bryan J. Ball as the primary beneficiaries

of the Death Benefits.
          3.    Decedent named Jennifer Ball and Jonathan Ball as the contingent

beneficiaries of the Death benefits.

          4.    Decedent died on or about August 21, 2019.

          5.    On November 22, 2019, Plaintiff filed this lawsuit. (Docket #1.)

          6.    Defendants were sent and accepted waivers of service, which have been filed

with the Court on January 9, 2020. (Dockets # 5-10.)

          7.    On December 13, 2019, Defendant Elizabeth A. Riedel, in her capacity as

personal representative of the Estate of Herbert H. Seefeldt, filed with the Waukesha County

Circuit Court, Case No. 2019PR509, an Agreement and Release executed by Defendants (the

“Agreement”). (Exhibit A.)

          8.    Under the terms of the Agreement, Defendant Beverly R. Seefeldt created the

Beverly R. Seefeldt Irrevocable Trust (“the Trust”) for the purposes of effectuating Decedent’s

intent.

          9.    This Court has subject-matter and personal jurisdiction over the Defendants.

          10.   The parties agree that deposit of the Death Benefits with the Beverly R. Seefeldt

Irrevocable Trust, less $3,000.00 in attorneys’ fees, is appropriate to reflect the intentions of

the parties to the Agreement. See United States v. Alshabkhoun, 277 F.3d 930, 934 (7th Cir.

2002)(a consent judgment “is a court order that embodies the terms agreed upon by the parties

as a compromise to litigation”).

          11.   The Parties agree that Plaintiff shall withhold $3,000.00 from deposit of the

Death Benefits with the Beverly R. Seefeldt Irrevocable Trust as a compromise for Plaintiffs’

attorneys fees incurred in this interpleader matter. See Aaron v. Mahl, 550 F.3d 659, 667 (7th

Cir. 2008); Harford Life and Acc. Ins. Co. v. Sabol, 2010 WL 519725, *3 (E.D. Wis. Feb. 9, 2010).


                                                2
       12.      There are no known third parties asserting an interest that may be harmed and

a consent judgment is an appropriate commitment of the Court’s limited resources under the

circumstances.

       13.      The Defendants individually and collectively agree to release any claims

against Plaintiff and its agents and representatives upon the approval of this Consent

Judgment and distribution of the Death Benefits proceeds to the Beverly R. Seefeldt

Irrevocable Trust.

       14.      The Defendants individually and collectively further agree to defend and

indemnify Plaintiff and its agents and representatives if an individual subsequently asserts an

interest in or right to the proceeds of the Death Benefits.

       Now, therefore, upon consideration of the record herein, and as agreed to by all

parties, the Court finds that it has jurisdiction to enter this Consent Judgment and Order, and

being fully advised in the premises, it is ORDERED that:

             A. The Court hereby revokes the primary and contingent beneficiary designations

                named on the Policy and determines the primary beneficiary to now be the

                Trust.

             B. Plaintiff shall distribute to the Trust upon the presentation to Defendant of in-

                good-order claim paperwork;

             C. Plaintiff shall withhold $3,000.00 from its deposit of the Death Benefits with

                the Trust as payment of its attorneys’ fees incurred in this matter;

             D. Any claims by Defendants, individually and collectively, against Plaintiff and

                its agents and representatives are released upon the approval of this Consent

                Judgment and distribution of the Death Benefits proceeds;


                                                3
           E. Defendants, individually and collectively, shall defend and indemnify Plaintiff

              and its agents and representatives if an individual subsequently asserts an

              interest in or right to the proceeds of the Death Benefits; and

           F. There is no just reason for delay and as such this Consent Judgment and Order

              is a final judgment pursuant to Fed. R. Civ. P. 54(b).

       Dated at Milwaukee, Wisconsin this 5th day of February, 2020.

                                                   BY THE COURT:


                                                   s/Nancy Joseph
                                                   NANCY JOSEPH
                                                   United States Magistrate Judge


   The undersigned apply for and consent to the entry of this Consent Judgment and order

this 4th day of February, 2020.


s/ Jesse R. Dill                                   s/Thomas C. Hofbauer
Jesse R. Dill                                      Thomas C. Hofbauer
WI State Bar No. 1061704                           WI State Bar No.1037284
OGLETREE, DEAKINS, NASH,                           AXLEY BRYNELSON, LLP
SMOAK & STEWART, P.C.                              N20W22961 Watertown Road
Pabst Boiler House                                 Waukesha, WI 53186
1243 North 10th Street                             Telephone: 262.409.2277
Suite 200                                          Facsimile: 262.524.9200
Milwaukee, WI 53205                                THofbauer@axley.com
Telephone: 414-239-6400
Facsimile: 414-755-8289                            ATTORNEYS FOR DEFENDANTS
jesse.dill@ogletree.com                            ELIZABETH A. RIEDEL,
                                                   as personal representative of
ATTORNEYS FOR PLAINTIFF                            THE ESTATE OF HERBERT H.
DELAWARE LIFE                                      SEEFELDT,
INSURANCE COMPANY                                  BEVERLY R. SEEFELDT,
                                                   RICHARD W. BALL,
                                                   BRYAN J. BALL,
                                                   JENNIFER BALL, and
                                                   JONATHAN BALL



                                              4
